03/30/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: PR 21-0005


                                      PR 21-0005                          FILED
                                                                          MAR 3 0 2021
                                                                       Bowen Greenwood
                                                                     Clerk of Supreme Court
                                                                        State of Montana
 IN RE THE MOTION OF WEDNESDAY
 M. SZOLLOSI FOR ADMISSION TO THE                                    ORDER
 BAR OF THE STATE OF MONTANA




       Wednesday M. Szollosi has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Admissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Szollosi has provided the necessary
documentation and has satisfied the requirements prerequisite to admission on motion
under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Wednesday M. Szollosi may be sworn in to the practice of law in the State
of Montana. Arrangements for swearing in may be made by contacting the office of the
Clerk of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this         day of March, 2021.
9fttf
~      -   ~
    Justiccs